Per Curiam,
The decree from which this appeal is taken is supported by the report of a master who very carefully considered the testimony adduced before him, and recommended that the libelant should be refused a divorce, etc., *73followed by a close scrutiny of all the testimony by the court below; dismissal of the exceptions filed-to the master’s report and affirming his recommendation in refusing a divorce. We have examined the whole record and concur in the conclusion reached.
The decree is affirmed.